Exhibit 10.1

 

EIGHTH AMENDMENT AND JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO SECURITY AGREEMENT

 

This Eighth Amendment and Joinder to Amended and Restated Credit Agreement and
Joinder and Amendment to Security Agreement (this “Eighth Amendment”) is made as
of November 16, 2012, by and among GLOBAL OPERATING LLC, a Delaware limited
liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware limited liability
company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware corporation
(“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”), CHELSEA
SANDWICH LLC, a Delaware limited liability company (“Chelsea LLC”), GLP FINANCE
CORP., a Delaware corporation (“Finance”), GLOBAL ENERGY MARKETING LLC, a
Delaware limited liability company (“GEM”), ALLIANCE ENERGY LLC, a Massachusetts
limited liability company (“Alliance”, and, collectively with OLLC, Global,
Montello, Glen Hes, Chelsea LLC, Finance and GEM, the “Initial Borrowers” and
each an “Initial Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership
(the “MLP”), GLOBAL GP LLC, a Delaware limited liability company (the “GP” and,
collectively with the MLP, the “Original Guarantors and each individually, an
“Original Guarantor”), GLOBAL ENERGY MARKETING II LLC, a Delaware limited
liability company (“GEM II” and, collectively with the Initial Borrowers, the
“Borrowers”; the Initial Borrowers and GEM II may also be hereinafter referred
to as a “Borrower”) each “Lender” (as such term is defined in the Credit
Agreement referred to below) (collectively, the “Existing Lenders” and each
individually, an “Existing Lender”) party hereto, BMO Harris Financing, Inc.
(the “New Lender” and, collectively with the Existing Lenders, the “Lenders” and
each, individually, a “Lender”) and Bank of America, N.A. as Administrative
Agent, Swing Line Lender and L/C Issuer (as each such term is defined in the
Credit Agreement), amending certain provisions of that certain Amended and
Restated Credit Agreement dated as of May 14, 2010 (as amended and in effect
from time to time, the “Credit Agreement”) by and among the Initial Borrowers,
the Original Guarantors, the Lenders, the Administrative Agent, the L/C Issuer,
the Swing Line Lender, JPMorgan Chase Bank, N.A. as Syndication Agent and
Societe Generale, Standard Chartered Bank, Wells Fargo Bank, N.A. and RBS
Citizens, National Association, as Co-Documentation Agents.  Terms not otherwise
defined in the Credit Agreement shall have the same respective meanings herein
as therein.

 

WHEREAS, the Borrowers, the Original Guarantors, the Lenders and the
Administrative Agent desire to amend certain provisions of the Credit Agreement
and the Security Agreement as provided more fully herein below, the New Lender
desires to join the Credit Agreement as a “Lender” thereunder and, in addition,
GEM II desires to join the Credit Agreement and the other Loan Documents as a
“Borrower” and a “Loan Party”;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

§1.  Amendment to the Credit Agreement.  The first paragraph of the Credit
Agreement is hereby amended by deleting the words “(the “GP” and, collectively
with the MLP, the “Guarantors” and each individually, a “Guarantor”)” which
appear in such paragraph and substituting in place thereof the words “(the “GP”
and, collectively with the MLP, the “Initial Guarantors” and each individually,
an “Initial Guarantor”)”.

 

--------------------------------------------------------------------------------


 

§2.  Amendment to Section 1 of the Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended as follows:

 

(a)                                 The definitions of “Applicable Revolver
Rate”, “Applicable WC Rate”, “Arrangers”, “Audited Financial Statements”,
“Combined EBITDA”, “Covenant Reduction Date”, “Guarantors”, “Maturity Date”, and
“Subsidiary” are each hereby deleted in their entirety and restated as follows:

 

“Applicable Revolver Rate” means, in respect of the Revolver Loans and the
commitment fees thereon, (a) from the Eighth Amendment Effective Date to the
date on which the Administrative Agent receives a Compliance Certificate
pursuant to Section 6.02(b) for the fiscal quarter ended immediately after the
Eighth Amendment Effective Date, the applicable percentage per annum set forth
below under Pricing Level 3, and (b) thereafter, the applicable percentage per
annum set forth below determined by reference to the Combined Total Leverage
Ratio as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Pricing
Level

 

Combined Total
Leverage Ratio

 

Applicable
Revolver
Rate for
Base Rate
Loans (in
basis
points)

 

Applicable
Revolver Rate for
Eurodollar Rate
Loans and Cost of
Funds Rate Loans
(in basis points)

 

Applicable
Revolver Rate for
commitment fees
(in basis points)

1

 

Less than 1.50:1.00

 

150

 

250

 

37.5

2

 

Greater than or equal to 1.50:1.00 but less than 2.50:1.00

 

175

 

275

 

37.5

3

 

Greater than or equal to 2.50:1.00 but less than 3.00:1.00

 

200

 

300

 

50.0

4

 

Greater than or equal to 3.00:1.00 but less than 3.50:1.00

 

225

 

325

 

50.0

5

 

Greater than or equal to 3.50:1.00

 

250

 

350

 

50.00

 

Any increase or decrease in the Applicable Revolver Rate resulting from a change
in the Combined Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the highest pricing level shall apply
in respect of all the Revolver Loans and the commitment fees in respect thereof
as

 

2

--------------------------------------------------------------------------------


 

of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and in each case shall remain in effect
until the date on which such Compliance Certificate is delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Revolver Rate for any period shall be subject to
the provisions of Section 2.09(b).

 

“Applicable WC Rate” means, in respect of the WC Loans, the commitment fees
relating thereto and the Swing Line Loans, the applicable percentage per annum
set forth below determined by reference to the Utilization Amount for each
Determination Period:

 

Pricing
Level

 

Utilization
Amount

 

Applicable
WC Rate for
Base Rate
Loans (in
basis points)

 

Applicable WC
Rate for
Eurodollar Rate
Loans, Cost of
Funds Rate
Loans and
Letters of
Credit (in basis
points)

 

Applicable WC
Rate for
commitment
fees (in basis
points)

1

 

Greater than or equal to 75%

 

150

 

250

 

50.0

2

 

Greater than or equal to 40% but less than 75%

 

125

 

225

 

37.5

3

 

Less than 40%

 

100

 

200

 

37.5

 

For the period from the Eighth Amendment Effective Date until the first
Determination Period to occur after the Eighth Amendment Effective Date, the
applicable percentage per annum set forth above under Pricing Level 1 will be
applicable to all WC Loans, all commitment fees thereon and the Swing Line
Loans.

 

“Arrangers” means, collectively, Bank of America Merrill Lynch, in its capacity
as joint lead arranger and joint book manager and J.P. Morgan Securities LLC in
its capacity as joint lead arranger and joint book manager.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
MLP and its Subsidiaries for the fiscal year ended December 31, 2011, and the
related consolidated statements of income or operations, shareholders equity and
cash flows for such fiscal year of MLP and its Subsidiaries, including the notes
thereto.

 

“Combined EBITDA” means for any period, for each applicable Loan Party and its
Subsidiaries on a combined basis, an amount equal to Combined

 

3

--------------------------------------------------------------------------------


 

Net Income for such period plus (a) the following to the extent deducted in
calculating such Combined Net Income: (i) Combined Total Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by such Applicable Loan Party and its Subsidiaries for such
period, (iii) depreciation and amortization expense, (iv) other non-recurring
expenses of the Applicable Loan Parties and their Subsidiaries reducing such
Combined Net Income which do not represent a cash item in such period or any
future period, (v) without duplication for any adjustments made in connection
with pro forma calculations made as a result of the Alliance Acquisition, solely
as it relates to the Alliance Acquisition, and solely with respect to the fiscal
quarter ending immediately after the fiscal quarter in which the Alliance
Acquisition occurs, cash transaction expenses relating to the Alliance
Acquisition approved by the Administrative Agent and in an aggregate amount not
to exceed $6,000,000 and regardless of whether such expenses were actually taken
in the quarter in which the Alliance Acquisition occurred or the subsequent
fiscal quarter; (vi) any equity losses in respect of unconsolidated affiliates;
and (vii) without duplication, cash distributions received by any Loan Party
from joint ventures (including, without limitation, the Basin JV) and minus (b)
the following to the extent included in calculating such Combined Net Income:
(i) Federal, state, local and foreign income tax credits of the Applicable Loan
Parties and their Subsidiaries for such period, (ii) all nonrecurring non-cash
items increasing Combined Net Income for such period and (iii) any equity
earnings in respect of unconsolidated affiliates, provided, however,
notwithstanding anything to the contrary contained herein, any gains or losses
from any Dispositions shall be excluded from the calculation of Combined
EBITDA.  For purposes of calculating Combined EBITDA for purposes of calculating
the Combined Interest Coverage Ratio, the Combined Total Leverage Ratio or the
Combined Senior Secured Leverage Ratio for any period in which the Alliance
Acquisition or a Permitted Acquisition has occurred, Combined EBITDA shall be
adjusted in a manner which is satisfactory to the Administrative Agent in all
respects to give effect to the consummation of the Alliance Acquisition or such
Permitted Acquisition, as the case may be, on a pro forma basis as if the
Alliance Acquisition or such Permitted Acquisition, as the case may be, had
occurred on the first date of the test period.  In addition, for purposes of
calculating Combined EBITDA for purposes of calculating the Combined Interest
Coverage Ratio, the Combined Total Leverage Ratio or the Combined Senior Secured
Leverage Ratio for any period in which the Basin JV Acquisition has occurred,
Combined EBITDA shall be adjusted in a manner which is satisfactory to the
Administrative Agent in all respects to give effect to such Basin JV Acquisition
on a pro forma basis based on contracts in place as if such Basin JV Acquisition
had occurred on the first date of the test period.

 

“Covenant Reduction Date” means the last day of the fiscal quarter in which any
Loan Party either (a) receives proceeds of not less than $200,000,000 from any
Equity Issuance of a Loan Party or (b) receives aggregate proceeds in an amount
in excess of $200,000,000 from either (i) the issuance of the Senior Unsecured
Notes or unsecured Subordinated Debt or (ii) a combination of the

 

4

--------------------------------------------------------------------------------


 

issuance of the Senior Unsecured Notes or unsecured Subordinated Debt and an
Equity Issuance of a Loan Party.

 

“Guarantors” means the Initial Guarantors (as defined in the introductory
paragraph hereto) and any other Person required to become a guarantor pursuant
to the terms of this Agreement.

 

“Maturity Date” means May 14, 2015; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
a Loan Party.  Notwithstanding the foregoing, the Basin JV shall not be
considered a Subsidiary of any Loan Party for purposes of this Agreement and the
other Loan Documents.

 

(b)                                 Section 1.01 is further amended by deleting
the definition of “Reduction Date” in its entirety.

 

(c)                                  Section 1.01 is further amended by
inserting the following new definitions in the appropriate alphabetical order:

 

“Basin JV” means Basin Transload LLC, a North Dakota limited liability company
and which, on the Basin JV Effective Date, the applicable Borrowers will own 60%
of the Equity Interests of such entity, TGC, L.P., a Montana limited partnership
will own 20% of the Equity Interests of such entity and MBI Holdings LLC, a
North Dakota limited liability company will own 20% of the Equity Interests.

 

“Basin JV Acquisition” means the acquisition by the applicable Borrowers on or
after the Eighth Amendment Effective Date of 60% of the membership interests in
the Basin JV for a cash purchase price of approximately $80,000,000.

 

“Basin JV Effective Date” means the date on which the Basin JV Acquisition is
consummated.

 

“Eighth Amendment Effective Date” means November 16, 2012.

 

5

--------------------------------------------------------------------------------


 

“Net Cash Proceeds” means (a) with respect to the sale of any asset by any Loan
Party or any of its Subsidiaries, the excess, if any, of (i) the sum of cash and
cash equivalents received in connection with such sale (including any cash
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by such asset and
that is required to be repaid in connection with the sale thereof (other than
Indebtedness under the Loan Documents), (B) the out-of-pocket expenses incurred
by such Loan Party or such Subsidiary in connection with such sale and (C)
income taxes reasonably estimated to be actually payable within two years of the
date of the relevant asset sale as a result of any gain recognized in connection
therewith; and (b) with respect to the sale of any capital stock or other Equity
Interest by any Loan Party or the issuance of the Senior Unsecured Notes or
unsecured Subordinated Debt, the excess of (i) the sum of the cash and cash
equivalents received in connection with such sale or issuance over (ii) the
underwriting discounts and commissions, and other out-of-pocket expenses,
incurred by such Loan Party in connection with such sale or issuance.

 

“Revolver Commitment Reduction Date” means once both of following events are
consummated, the date on which the last event is so consummated:  (a) the Loan
Parties receive Net Cash Proceeds of at least $200,000,000 from any one or more
of the following: the issuance of the Senior Unsecured Notes, the issuance of
unsecured Subordinated Debt and/or the consummation of an Equity Issuance and
(b) the consummation of the Basin JV Acquisition.

 

“Unitary Lease” means that certain Unitary Lease and Net Sublease Agreement
dated on or after the Eighth Amendment Effective Date but prior to January 1,
2013 by and between the applicable Borrowers and the lessor named therein (the
“Unitary Lease Lessor”) with respect to multiple sites located in the northeast
region of the United States, and in form and substance satisfactory to the
Administrative Agent.

 

§3.  Amendment to Article II of the Credit Agreement.  Article II of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 2.01(b) of the Credit Agreement is
hereby amended by deleting the last sentence of Section 2.01(b) in its entirety
and restating it as follows:  “The proceeds of the Revolver Loans shall be used
to fund Permitted Acquisitions, to fund the Investments by the applicable
Borrowers in the Basin JV, to finance Capital Expenditures and for general
corporate purposes (which, for the avoidance of doubt, can include working
capital needs), provided, however, the aggregate amount of Revolver Loans used
to finance general corporate purposes shall not exceed $75,000,000 outstanding
at any time and, provided, further, that the aggregate amount of Revolver Loans
used to fund Investments by the applicable Borrowers in the Basin JV shall not
exceed the aggregate amount of Net Cash Proceeds that the Loan Parties receive
after the Eighth Amendment Effective Date from any Equity Issuance of a Loan
Party, from the issuance of the Senior Unsecured Notes or unsecured Subordinated
Debt or any combination of the foregoing.”

 

6

--------------------------------------------------------------------------------


 

(b)                                 Section 2.03(a)(i) of the Credit Agreement
is hereby amended by deleting the words “and (z) the Outstanding Amount of the
L/C Obligations for Product Under Contract LCs shall not exceed $40,000,000”
which appear in Section 2.03(a)(i) and substituting in place thereof the words
“and (z) the Outstanding Amount of the L/C Obligations for Product Under
Contract LCs shall not exceed $50,000,000”.

 

(c)                                  Section 2.03(k) of the Credit Agreement is
hereby amended by deleting the first sentence of Section 2.03(k) in its entirety
and restating it as follows:  “The maximum drawing amount of all issued and
outstanding Product Under Contract LCs shall not exceed $50,000,000 at any time
and the Borrowers may request more than one Product Under Contract LC be issued
in a single Business Day.”

 

(d)                                 Section 2.05 of the Credit Agreement is
hereby amended by deleting Section 2.05 in its entirety and restating it as
follows:

 

2.05                        Termination or Reduction of Commitments.

 

(a)                                 The Borrowers may, upon notice to the
Administrative Agent, terminate the Aggregate Revolver Commitments or the
Aggregate WC Commitments, as the case may be, or from time to time permanently
reduce the Aggregate Revolver Commitments or Aggregate WC Commitments, as the
case may be; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowers shall not terminate or reduce the Aggregate
Revolver Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolver Outstandings would exceed the
Aggregate Revolver Commitments, and (iv) the Borrowers shall not terminate or
reduce the Aggregate WC Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total WC Outstandings would exceed the
Aggregate WC Commitments.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate Revolver
Commitment or Aggregate WC Commitments, as the case may be.  Any reduction of
the Aggregate Revolver Commitment or Aggregate WC Commitments, as applicable
shall be applied to the WC Commitment or Revolver Commitment of each Lender, as
applicable, according to its Applicable Percentage.  All fees accrued until the
effective date of any termination of the Aggregate Revolver Commitment or
Aggregate WC Commitments, as the case may be, shall be paid on the effective
date of such termination.

 

(b)                                 On the Revolver Commitment Reduction Date,
the Aggregate Revolver Commitment shall automatically be reduced by
$100,000,000.

 

(e)                                  Section 2.08(a) of the Credit Agreement is
hereby amended by deleting Section 2.08(a) in its entirety and restating it as
follows:

 

7

--------------------------------------------------------------------------------


 

(a)                                 Commitment Fee.  The Borrowers jointly and
severally shall pay to the Administrative Agent (i) in connection with the WC
Loans, for the account of each Lender in accordance with its Applicable
Percentage of the Aggregate WC Commitment, a commitment fee equal to the
Applicable WC Rate times the actual daily amount during each calendar month or
portion thereof from the Closing Date to the Maturity Date by which the
Aggregate WC Commitment as in effect on such date minus the Outstanding Amount
of L/C Obligations exceeds the Total WC Outstandings for WC Loans during such
calendar month (and, for the avoidance of doubt, the Outstanding Amount of Swing
Line Loans shall not be counted towards or considered usage of the Aggregate WC
Commitments for purposes of determining the commitment fee under this Section
2.08(a)(i)); and (ii) in connection with the Revolver Loans, for the account of
each Lender in accordance with its Application Percentage of the Aggregate
Revolver Commitment, a commitment fee equal the Applicable Revolver Rate times
the actual daily amount during each calendar month or portion thereof from the
Closing Date to the Maturity Date by which the Aggregate Revolver Commitment as
in effect on such date exceeds the Total Revolver Outstandings during such
calendar month.  The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable monthly in
arrears on the last Business Day of each calendar month, commencing with the
first such date to occur after the Closing Date, and on the Maturity Date.

 

(f)                                   Section 2.13 of the Credit Agreement is
hereby amended by deleting Section 2.13 in its entirety and restating it as
follows:

 

2.13                        Increase in Commitments.

 

(a)                                             Request for Increase.  Provided
there exists no Default, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrowers may from time to time from and after
the Eighth Amendment Effective Date, request an increase in the Aggregate WC
Commitments or the Aggregate Revolver Commitments, or both, by an amount (for
all such requests) not exceeding $250,000,000; provided that (i) any such
request shall specify whether such request is for an increase in the Aggregate
WC Commitment, the Aggregate Revolver Commitment or both (and, if both, the
allocation between the two); and (ii) any such request for an increase shall be
in a minimum amount of $5,000,000.  At the time of sending such notice, the
Borrowers (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Revolver Commitment or WC Commitment, as the case may be
(and in the case of a request for an increase in both Commitments, such Lender
shall

 

8

--------------------------------------------------------------------------------


 

specify whether it is agreeing to increase both is Revolver Commitment and WC
Commitment, or just one) and, if so, the amount of such increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its applicable Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrowers and
each Lender of the allocated amounts of the requested increase.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the Swing Line Lender and the L/C Issuer (which approvals
shall not be unreasonably withheld), the Borrowers may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Revolver Commitments and Aggregate WC Commitments, as applicable, are
increased in accordance with this Section, the Administrative Agent and the
Borrowers shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrowers and the Lenders of the final allocation of such increase
and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrowers shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrowers, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default
exists.  The Borrowers shall prepay any Loans outstanding on the Increase
Effective Date (and pay any additional amounts required pursuant to Section
3.05) to the extent necessary to keep the outstanding Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolver Commitments and/or WC Commitments, as applicable, under this Section.

 

(f)                                   Conflicting Provisions.  This Section
shall supersede any provisions in Section 2.12 or 10.01 to the contrary.

 

9

--------------------------------------------------------------------------------


 

§5.  Amendment to Section 5 of the Credit Agreement.  Section 5.13(a) of the
Credit Agreement is hereby amended by deleting Section 5.13(a) in its entirety
and restating it as follows:

 

(g)                                  As of the Eighth Amendment Effective Date,
no Loan Party has any Subsidiaries other than those specifically disclosed on
Part (a) of Schedule 5.13, and all of outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by a Loan Party in the amounts specified on Part (a) of Schedule 5.13 free
and clear of all Liens other than Liens granted to the Administrative Agent for
the benefit of the Administrative Agent and the Secured Parties under the
Security Documents.  The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part(b) of
Schedule 5.13.  All of the outstanding Equity Interests in each Loan Party have
been validly issued, are fully paid and nonassessable and, as to each Loan Party
other than MLP are owned by the Persons and in the amounts specified on Part (c)
of Schedule 5.13 free and clear of all Liens other than Liens granted to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties under the Security Documents.  To the extent any Loan Party enters into
any transaction permitted hereunder which requires such Loan Party to modify any
information contained on Schedule 5.13, then from and after such date, the Loan
Parties shall make this representation as of the date of making such
representation with reference to such schedule as updated in accordance with the
terms hereof.

 

§6.  Amendment to Article VI of the Credit Agreement.  Article VI of the Credit
Agreement is hereby amended as follows:

 

(a)                                 Section 6.01(c) of the Credit Agreement is
hereby amended by deleting Section 6.01(c) in its entirety and restating it as
follows:

 

(c)                                  (i)  concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and 6.01(b), a management
prepared copy of such financial statements which excludes therefrom the Basin JV
as a Person to be combined with the other Loan Parties and setting forth a
reconciliation of such statements to the financial statements delivered pursuant
to Sections 6.01(a) and 6.01(b); and (ii) as soon as practicable, but in any
event 45 days after the end of each month of MLP, unaudited monthly combined
financial reports of MLP and its Subsidiaries for such month and the portion of
the fiscal year then ended (including balance sheet and income reports), each
calculated on a FIFO basis and prepared in accordance with GAAP, together with a
certification by a Responsible Officer that the information contained in such
financial reports fairly presents the combined financial condition of MLP on the
date thereof (subject to year-end adjustments);

 

(b)                                 Section 6.11 of the Credit Agreement is
hereby amended by deleting Section 6.11 in its entirety and restating it as
follows:

 

10

--------------------------------------------------------------------------------


 

6.11                        Use of Proceeds.  Use the proceeds of (a) WC Loans
solely for working capital purposes (including posting margin and the financing
of Capital Expenditures other than Acquisition Capital Expenditures) and not in
contravention of any Law or of any Loan Document;  and (b) the Revolver Loans to
fund Permitted Acquisitions, to fund the Investments by the applicable Borrowers
in the Basin JV, to finance Capital Expenditures and for general corporate
purposes (which, for the avoidance of doubt, can include working capital needs
and the payment of Permitted Distributions and posting margin) and not in
contravention of any Law or of any Loan Document, provided, however, that the
aggregate amount of Revolver Loans used to fund Investments by the applicable
Borrowers in the Basin JV shall not exceed the aggregate amount of Net Cash
Proceeds that the Loan Parties receive after the Eighth Amendment Effective Date
from any Equity Issuance of a Loan Party, from the issuance of the Senior
Unsecured Notes or unsecured Subordinated Debt or any combination of the
foregoing.  The Borrowers will request Letters of Credit solely to support
Petroleum Product purchases and to secure bonding and performance obligations.

 

§7.  Amendment to Article VII of the Credit Agreement.  Article VII of the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 7.01 of the Credit Agreement is
hereby amended by deleting Section 7.01(j) in its entirety and restating it as
follows:

 

(j)                                    Liens (x) on the Mortgaged Property as
and to the extent permitted by the Mortgages applicable thereto and (y) in favor
of the Unitary Lease Lessor on the underground storage tanks on the sites leased
by the applicable Borrowers under the Unitary Lease to secure such Borrower’s
obligations under the Unitary Lease;

 

(b)                                 Section 7.02 of the Credit Agreement is
hereby amended by deleting Sections 7.02(k) and (l) in their entirety and
restating both Sections as follows:

 

(k)                                 Investments (i) by a Loan Party in a joint
venture entity provided that the aggregate amount of all such Investments, other
than the applicable Borrowers’ initial Investment in the Basin JV to consummate
the Basin JV Acquisition, does not exceed the sum of (x) $25,000,000 plus
(y) the aggregate amount of any cash return received by a Loan Party on any
Investment in a joint venture entity and (ii) by the applicable Borrowers
consisting of such Borrowers’ initial Investment in the Basin JV to pay the
purchase price for the membership interests to be acquired by the applicable
Borrowers pursuant to the Basin JV Acquisition, provided the aggregate amount of
such Investment does not exceed $88,000,000; and

 

(l)                                     Investments by a Loan Party in (i) sites
leased or subleased, as the case may be, by a Loan Party under the Unitary
Lease, the proceeds of which will be used to make improvements on such sites, so
long as the aggregate amount of

 

11

--------------------------------------------------------------------------------


 

all such Investments made under this Section 7.02(l)(i) and (ii) in any fiscal
year, when taken together with all other Capital Expenditures made in such year,
does not exceed the Capital Expenditures limits set forth in Section 7.19;
(ii) Persons who operate service stations on sites which are neither owned nor
leased by a Loan Party, the proceeds of which are expected to be used by such
Persons to make improvements at such locations and in connection with supply
contracts entered into or to be entered into between a Loan Party and such
Person, so long as the aggregate amount of all such Investments made under this
Section 7.02(l)(i) and (ii) in any fiscal year, when taken together with all
other Capital Expenditures made in such year, does not exceed the Capital
Expenditure limits set forth in Section 7.19 hereof; and (iii) Persons with
which distributor and/or subdistributor arrangements are in place or expect to
be in place, so long as the aggregate amount of all such Investments made under
this Section 7.02(l)(iii) does not exceed the amount permitted to be made in
connection with a Permitted Acquisition pursuant to Section 7.06(c) hereof. 
Notwithstanding anything to the contrary contained in this Section 7.02(l)(ii),
any Investment made by a Loan Party in connection with the settlement of the
litigation involving the Alliance Subject Properties and, to the extent
applicable, the Permitted Lis Pendens Liens shall not be included in determining
the aggregate amount of Investments a Loan Party may make in Persons who operate
service stations on sites which are neither owned nor leased by a Loan Party.

 

(c)                                  Section 7.03(f) of the Credit Agreement is
hereby amended by deleting the amount “$5,000,000” which appears in
Section 7.03(f) and substituting in place thereof the amount “$15,000,000”.

 

(d)                                 Section 7.06(b) of the Credit Agreement is
hereby amended by deleting Section 7.06(b) in its entirety and restating
Section 7.06(b) as follows:

 

(h)                                 (i) Mergers and consolidations permitted by
Section 7.04; (ii) the Warex Acquisition, provided, in the case of the Warex
Acquisition, only so long as (1) no Default or Event of Default has occurred and
is continuing or would exist as a result thereof; (2) the board of directors and
(if required by applicable law) the shareholders, or the equivalent thereof of
the Loan Parties and of the Warex Seller has approved such acquisition; (3) the
Warex Acquisition is consummated on substantially the terms set forth in the
Warex Purchase Agreement; (4) the Borrowers have provided the Administrative
Agent with prior written notice of the date of consummation of such Warex
Acquisition; (5) the Administrative Agent shall have ordered, or arranged for
the ordering of, an appraisal of the assets to be acquired in connection with
the Warex Acquisition; and (6) the Warex Acquisition would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights or remedies under
this Agreement or any other Loan Document; (iii) the XOM Acquisition, provided,
in the case of the XOM Acquisition, only so long as (1) no Default or Event of
Default has occurred and is continuing or would exist as a result thereof
(including, without limitation

 

12

--------------------------------------------------------------------------------


 

both before and after each of the First Closing and the Second Closing); (2) the
board of directors and (if required by applicable law) the shareholders, or the
equivalent thereof of the Loan Parties and of the XOM Seller has approved such
acquisition; (3) the XOM Acquisition is consummated on substantially the terms
set forth in the XOM Purchase Agreement (including, without limitation, that the
Loan Parties do not make any Subsequent Company Station Payment until the
occurrence of the Subsequent Company Station Closing applicable thereto);
(4) the Borrowers have provided the Administrative Agent with prior written
notice of the date of consummation of each of the First Closing and each
Subsequent Company Station Closing under the XOM Acquisition and, in connection
with the Subsequent Company Station Closings, the Borrowers shall request the
entire amount necessary to fund such closings in one borrowing; (5) the
Administrative Agent shall have ordered, or arranged for the ordering of, an
appraisal of the assets to be acquired in connection with the XOM Acquisition
(other than assets consisting of leased properties); (6) the Loan Parties have
complied with all provisions of the Agreement relating to the granting of
security interests in the property to be acquired; (7) the XOM Acquisition would
not subject the Administrative Agent or any Lender to any additional regulatory
or third party approvals in connection with the exercise of any of its rights or
remedies under this Agreement or any other Loan Document; and (8) to the extent
all stations and assets to be acquired in the Subsequent Company Station
Closings are not consummated on or prior to November 1, 2010, then on the date
which is the earlier to occur of November 1, 2010 and the date on which the Loan
Parties determine that additional Subsequent Company Stations Closings will not
occur, the Loan Parties shall repay the Revolver Loans in an amount equal to the
Subsequent Company Station Payments associated with the Subsequent Company
Station Closings that are not to occur and shall permanently reduce the
Aggregate Revolver Commitment by such amount; (iv) the Alliance Acquisition,
provided, in the case of the Alliance Acquisition, only so long as (1) no
Default or Event of Default has occurred and is continuing or would exist as a
result thereof; (2) the board of directors and (if required by applicable law)
the shareholders, or the equivalent thereof of the Loan Parties and of the
Alliance Seller has approved such acquisition; (3) the Alliance Acquisition is
consummated on substantially the terms set forth in the Alliance Contribution
Agreement; (4) the Borrowers have provided the Administrative Agent with prior
written notice of the date that the Alliance Acquisition is expected to be
consummated; (5) the Administrative Agent shall have ordered, or arranged for
the ordering of, an appraisal of the assets to be acquired in connection with
the Alliance Acquisition (other than assets consisting of leased properties);
(6) the Loan Parties have complied with all provisions of the Agreement relating
to the granting of security interests in the property to be acquired; (7) the
Alliance Acquisition would not subject the Administrative Agent or any Lender to
any additional regulatory or third party approvals in connection with the
exercise of any of its rights or remedies under this Agreement or any other Loan
Document; (8) the Administrative Agent is reasonably satisfied with the results
of an environmental analysis of the Real Estate to be acquired in the Alliance
Acquisition; and (9) the Alliance Acquisition has occurred by not later than

 

13

--------------------------------------------------------------------------------


 

March 31, 2012; and (v) the Basin JV Acquisition, provided, in the case of the
Basin JV Acquisition, only so long as (1) no Default or Event of Default has
occurred and is continuing or would exist as a result thereof; (2) the board of
directors and (if required by applicable law) the shareholders, or the
equivalent thereof, of the Loan Parties and of the seller of the membership
interests of the Basin JV being purchased by the Loan Parties has approved such
acquisition; (3) the purchase price for the membership interests being purchased
in the Basin JV Acquisition by the Loan Parties does not exceed, in the
aggregate, $88,000,000; (4) the Borrowers have provided the Administrative Agent
with prior written notice of the date that the Basin JV Acquisition is expected
to be consummated; and (5) the Basin JV Acquisition would not subject the
Administrative Agent or any Lender to any additional regulatory or third party
approvals in connection with the exercise of any of its rights or remedies under
this Agreement or any other Loan Document;

 

(e)                                  Section 7.06(c) of the Credit Agreement is
hereby amended by deleting the words “other than the Warex Acquisition and the
XOM Acquisition and the Alliance Acquisition,” which appear in the first
sentence of Section 7.06(c) and substituting in place thereof the words “other
than the Warex Acquisition, the XOM Acquisition, the Alliance Acquisition and
the Basin JV Acquisition,”.

 

(f)                                   Section 7.18 of the Credit Agreement is
hereby amended by deleting Section 7.18 in its entirety and restating it as
follows:

 

7.18                        Financial Covenants.

 

(i)                                     Combined Working Capital.  Permit the
Combined Working Capital to be less than $35,000,000 at any time.

 

(ii)                                  Combined Interest Coverage Ratio.  Permit
the Combined Interest Coverage Ratio as of the end of any fiscal quarter to be
less than 2.00:1.00.

 

(iii)                               Combined Senior Secured Leverage Ratio. 
Permit the Combined Senior Secured Leverage Ratio (1) as of the end of any
fiscal quarter ending prior to a Covenant Reduction Date to be greater than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter Ending

 

Combined Senior
Secured Leverage
Ratio

September 30, 2012

 

3.25:1.00

December 31, 2012

 

3.00:1.00

March 31, 2013 and each fiscal quarter ending thereafter

 

2.75:1.00

 

14

--------------------------------------------------------------------------------


 

and (2) as of the end of any fiscal quarter ending from the occurrence of the
Covenant Reduction Date and each fiscal quarter ending thereafter to be greater
than 2.75:1.00.

 

(iv)                              Combined Total Leverage Ratio.  Permit the
Combined Total Leverage Ratio as at the end of any fiscal quarter to be greater
than 4.00:1.00.

 

(g)                                  Section 7.19 of the Credit Agreement is
hereby amended by deleting Section 7.19 in its entirety and restating it as
follows:

 

7.19                        Capital Expenditures.   Make or become legally
obligated to make any Capital Expenditures in any fiscal year that exceed, in
the aggregate for all Loan Parties, $50,000,000 for any fiscal year, provided,
any Net Cash Proceeds received by a Loan Party from the sale of any retail gas
station which are reinvested in like assets, up to an aggregate amount of
$10,000,000 in any fiscal year, will not be considered Capital Expenditures for
purposes of computing compliance with this Section 7.19.

 

§8.  Amendment to Section 8.01 of the Credit Agreement.  Section 8.01 of the
Credit Agreement is hereby amended as follows:

 

(a)                                 Section 8.01(f) is hereby amended by
deleting Section 8.01(f) in its entirety and restating it as follows:

 

(f)                                   Insolvency Proceedings, Etc.  (i) Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or (ii) the Basin JV institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Basin JV and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to the
Basin JV or to all or any material part of its property is instituted without
the consent of the Basin JV and continues undismissed or unstayed for 60
calendar days, or an order for relief is entered in any such proceeding, in each
case under this clause (f)(ii) if such events could

 

15

--------------------------------------------------------------------------------


 

reasonably be expected to have a Material Adverse Effect on any Loan Party or
could reasonably be expected to cause any similar action to occur with respect
to any other Loan Party; or

 

(b)                                 Section 8.01(g) is hereby amended by
deleting Section 8.01(g) in its entirety and restating it as follows:

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or (iii) the Basin JV becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due and such events could reasonably
be expected to have a Material Adverse Effect on any Loan Party or could
reasonably be expected to cause any similar action to occur with respect to any
other Loan Party; or (iv) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of the Basin JV and is not released, vacated or fully bonded within 30
days after its issue or levy and such events could reasonably be expected to
have a Material Adverse Effect on any Loan Party or could reasonably be expected
to cause any similar action to occur with respect to any other Loan Party; or

 

§9.  Amendment to Schedules 1 and 5.13 of the Credit Agreement.  Schedules 1 and
5.13 of the Credit Agreement are each hereby amended by deleting each of
Schedule 1 and Schedule 5.13 in its entirety and replacing it with the Schedule
1 and Schedule 5.13, as applicable, attached hereto as Exhibit A and Exhibit B,
respectively.

 

§10.  Amendment to Security Agreement.  The parties hereto hereby agree that the
Security Agreement shall be amended to insert immediately after the provisions
of Section 2.2 thereof the following:

 

2.3.                            Excluded Collateral.  For such period of time as
the Unitary Lease is in full force and effect (but only for such period of
time), the grant of the security interest contained in §2.1 shall not extend to,
and the term “Collateral” shall not include, any “UST Systems” (as such term is
defined under the Unitary Lease) unless the Unitary Lease Lessor has consented
to the Administrative Agent having a security interest in such UST Systems,
provided, to the extent, pursuant to the terms of the Unitary Lease, the
applicable Loan Party is permitted to retain any products or proceeds of such
UST Systems, the grant of the security interest contained in §2.1  shall extend
to, and term “Collateral” shall include such products and proceeds.

 

§11.  Joinder of GEM II as a Borrower. 
(a)                                            GEM II hereby joins the Credit
Agreement and each Note as a “Borrower” thereunder and agrees to become and
hereby is a Borrower under the Credit Agreement and each Note and agrees to
comply with and be bound by all of the terms, conditions and covenants of the
Credit Agreement and each

 

16

--------------------------------------------------------------------------------


 

Note.  Without limiting the generality of the preceding sentence, the
undersigned agrees that it will be jointly and severally liable, together with
the Initial Borrowers, for the payment and performance of all Obligations under
the Credit Agreement, the Notes and the other Loan Documents.  GEM II agrees
that from and after the date hereof GEM II shall also be a “Loan Party” under
the Credit Agreement and the other Loan Documents.  In addition, each Note shall
be hereinafter amended to include GEM II as a “Borrower” thereunder, and a copy
of this Eighth Amendment may be attached to each Note and as so attached shall
constitute an allonge to each such Note.

 

(b)                                 GEM II hereby joins the Security Agreement
as a Loan Party and further covenants and agrees that by its execution hereof it
shall be bound and hereby is bound by and shall comply with all terms and
conditions of the Security Agreement, and hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured Parties
(as such term is defined in the Security Agreement), to secure the payment and
performance in full of all of the Obligations, a security interest in and
pledges and assigns to the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, the following properties,
assets and rights of GEM II, wherever located, whether now owned or hereafter
acquired or arising, and all proceeds and products thereof (all of the same
being hereinafter called the “Collateral”): all personal and fixture property of
every kind and nature including all goods (including inventory, equipment and
any accessions thereto), instruments (including promissory notes), documents
(including, if applicable, electronic documents), accounts (including
health-care-insurance receivables), chattel paper (whether tangible or
electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles).  The Administrative
Agent acknowledges that the attachment of its security interest in any
commercial tort claim as original collateral is subject to GEM II’s compliance
with §4.7 of the Security Agreement.  GEM II has executed and delivered a duly
completed Perfection Certificate as of the date hereof and attached as Exhibit A
hereto (the “Perfection Certificate”), and represents and warrants as provided
in the Security Agreement with respect to the matters set forth in the
Perfection Certificate.  GEM II further covenants and agrees that by its
execution hereof it shall provide all such information, complete all such forms,
and take all such actions, and enter into all such agreements, in form and
substance reasonably satisfactory to the Administrative Agent that are
reasonably deemed necessary by the Administrative Agent in order to grant a
valid, first-priority perfected security interest to the Administrative Agent in
all of the Collateral.

 

(c)                                  GEM II hereby irrevocably constitutes and
appoints the Administrative Agent and any officer or Administrative Agent
thereof, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of GEM II or in the Administrative Agent’s own name, for the purpose of
carrying out the terms of this Eighth Agreement, the Credit Agreement and the
Security Agreement, to take any and all appropriate action and to execute any
and all documents and instruments that may be necessary or desirable to
accomplish the purposes of this Eighth Agreement, the Credit Agreement and the
Security Agreement (with respect to GEM II) and, without limiting the

 

17

--------------------------------------------------------------------------------


 

generality of the foregoing, hereby gives said attorneys the power and right, on
behalf of GEM II, without notice to or assent by GEM II, to do the following:

 

(i)                                     upon the occurrence and during the
continuance of an Event of Default, generally to sell, transfer, pledge, make
any agreement with respect to or otherwise deal with any of the Collateral in
such manner as is consistent with the Uniform Commercial Code of the State of
New York and as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and to do at GEM II’s expense, at any
time, or from time to time, all acts and things which the Administrative Agent
deems reasonably necessary or useful to protect, preserve or realize upon the
Collateral and the Administrative Agent’s security interest therein, in order to
effect the intent of this Eighth Amendment, the Credit Agreement and the
Security Agreement, all no less fully and effectively as GEM II  might do,
including, without limitation, (x) the filing and prosecuting of registration
and transfer applications with the appropriate federal, state or local agencies
or authorities with respect to trademarks, copyrights and patentable inventions
and processes, (y) upon written notice to GEM II,  the exercise of voting rights
with respect to voting securities, which rights may be exercised, if the
Administrative Agent so elects, with a view to causing the liquidation of assets
of the issuer of any such securities and (z) the execution, delivery and
recording, in connection with any sale or other disposition of any Collateral,
of the endorsements, assignments or other instruments of conveyance or transfer
with respect to such Collateral; and

 

(ii)                                  to file such financing statements with
respect hereto, with or without GEM II’s signature, or a photocopy of this
Eighth Amendment or the Security Agreement in substitution for a financing
statement, as the Administrative Agent may deem appropriate and to execute in
GEM II’s name such financing statements and amendments thereto and continuation
statements which may require GEM II’s signature.

 

To the extent permitted by law, GEM II hereby ratifies all that said attorneys
shall lawfully do or cause to be done by virtue hereof.  This power of attorney
is a power coupled with an interest and shall be irrevocable.  The powers
conferred on the Administrative Agent hereunder are solely to protect the
interests of the Administrative Agent and the other Secured Parties in the
Collateral and shall not impose any duty upon it to exercise any such powers.
The Administrative Agent shall be accountable only for the amounts that it
actually receives as a result of the exercise of such powers and neither it nor
any of its officers, directors, employees or agents shall be responsible to GEM
II for any act or failure to act, except for the Administrative Agent’s own
gross negligence or willful misconduct.

 

(d)                                 GEM II hereby acknowledges, and, as
applicable, represents and warrants, the following:

 

18

--------------------------------------------------------------------------------


 

(i)                                     it is a Delaware limited liability
company organized on or prior to the date hereof;

 

(ii)                                  it is a wholly-owned Subsidiary of OLLC;

 

(iii)                               its chief executive office and principal
place of business is that indicated on the Perfection Certificate;

 

(iv)                              its books and records are kept at its chief
executive office and principal place of business;

 

(v)                                 no provision of its governing documents
prohibits GEM II from making distributions to OLLC;

 

(vi)                              it is capable of complying with and is in
compliance with all of the provisions of the Credit Agreement and other Loan
Documents applicable to it;

 

(vii)                           each of the representations and warranties set
forth in Article 5 of the Credit Agreement (to the extent applicable to a Loan
Party) is true and correct with respect to GEM II as of the date hereof (except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date);

 

(viii)                        it is a condition precedent to the Lenders
continuing to make additional Loans or otherwise extending credit to the Initial
Borrowers under the Credit Agreement that GEM II execute and deliver to the
Administrative Agent, for the benefit of the Secured Parties (as such term is
defined in the Security Agreement), this Eighth Amendment;

 

(ix)                              GEM II wishes to grant security interests in
favor of the Administrative Agent, for the benefit of the Secured Parties (as
such term is defined in the Security Agreement), as herein provided and to
become a party to the Security Agreement; and

 

(x)                                 upon execution of this Eighth Amendment, the
undersigned will be jointly and severally liable, together with the Initial
Borrowers, for the payment and performance of all Obligations of the Loan
Parties (including GEM II).

 

§12.  Joinder of New Lender and Consent to Limited Non-Pro Rata Repayment and
Commitment Termination.(a)                                    The New Lender, by
its signature below, confirms that it has agreed to become a “Lender” under, and
as defined in, the Credit Agreement with a Revolver Commitment and a WC
Commitment as set forth on the Schedule 1 attached hereto effective on the date
hereof.  The New Lender (a) acknowledges that in connection with it becoming a
Lender under, and as defined in, the Credit Agreement, it has received a copy of
the Credit Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements delivered by the Borrowers
pursuant to the Credit Agreement, and such other documents and information as it
has deemed appropriate to make its own credit and legal analysis and decision to
become a Lender under and as defined in the Credit Agreement; and (b) agrees
that, upon it becoming a Lender on the date hereof, it will, independently and
without reliance upon the Administrative Agent,

 

19

--------------------------------------------------------------------------------


 

the L/C Issuer, the Swing Line Lender or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit and legal decisions in taking or not taking action under the
Credit Agreement.  In addition, the New Lender represents and warrants that
(i) it is duly organized and existing and it has full power and authority to
take, and has taken, all action necessary to execute and deliver this Eighth
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under, and as defined in, the Credit Agreement on the date hereof;
(ii) the New Lender is, on the date hereof, an Eligible Assignee; and (iii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution and delivery of
this Eighth Amendment or the performance of its obligations hereunder or as a
Lender under, and as defined in, the Credit Agreement as of the date hereof. 
The New Lender agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or any Loan Party may reasonably
request in connection with the transactions contemplated by this Eighth
Amendment (including, without limitation, delivering to the Administrative
Agent, on or prior to the date hereof, an Administrative Questionnaire for the
New Lender).  The New Lender acknowledges and agrees that, on the date hereof,
the New Lender shall become a Lender under and as defined in the Credit
Agreement and, from and after such date the New Lender (a) will be bound by the
terms of the Credit Agreement as fully and to the same extent as if the
undersigned were an original Lender under, and as defined in, the Credit
Agreement and (b) will have all rights as a Lender under, and as defined in, the
Loan Documents and will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender (as such term is defined in the Credit Agreement).

 

(b)                                 Notwithstanding anything to the contrary
contained in the Credit Agreement, each of the Lenders hereby agrees that solely
in connection with the effectiveness of this Eighth Amendment, the Borrowers
shall be permitted to repay all Loans and other outstanding Obligations owing to
each of Royal Bank of Canada, DZ Bank AG Deutsche Zentral-Genossenschaftsbank
Frankfurt AM Main, Branch Banking & Trust Company and Flagstar Bank, FSB
(collectively, the “Exiting Lenders”) and terminate all Commitments of each
Exiting Lender notwithstanding that such payments and terminations would be made
on a non-pro rata basis, and the Lenders hereby agree that on the effective date
hereof the Lenders will make such payments as among themselves as is necessary
so that each such Lender’s outstanding Loans is consistent with such Lender’s
Commitments as set forth on Schedule 1.

 

§13.  Conditions to Effectiveness.This Eighth Amendment will become effective as
of the date hereof upon the satisfaction of the following conditions:

 

(a)                                 receipt by the Administrative Agent of
fully-executed original counterparts of this Eighth Amendment executed by the
Loan Parties, GEM II, the Administrative Agent, the Swing Line Lender, the L/C
Issuers and the Lenders;

 

(b)                                 delivery to the Administrative Agent of
copies, certified by a duly authorized officer of each of the Loan Parties and
GEM II to be true and complete as of the date hereof, of each of (i) the
governing documents of each Loan Party and GEM II as in effect on the

 

20

--------------------------------------------------------------------------------


 

date hereof (or, with respect to the Loan Parties, a certification that the
governing documents delivered to the Administrative Agent pursuant to
Section 4.01 of the Credit Agreement have not been modified and remain in full
force and effect), (ii) the corporate resolutions or limited liability
resolutions, as the case may be, of the Loan Parties and GEM II authorizing the
execution and delivery of this Eighth Amendment, the other documents executed in
connection herewith and each Loan Party’s and GEM II’s performance of all of the
transactions contemplated hereby, and (iii) an incumbency certificate giving the
name and bearing a specimen signature of each individual who shall be
authorized: (x) to sign, in GEM II’s name and on its behalf, each of this Eighth
Amendment and the other Loan Documents to which GEM II is or is to become a
party, and (y) to give notices and to take other action on its behalf under the
Loan Documents to which it is a party;

 

(c)           a certificate of the Secretary of State of the State of Delaware
or the Commonwealth of Massachusetts, as the case may be, of a recent date as to
each Loan Party’s and GEM II’s existence and good standing and foreign
qualification certificate(s) of the appropriate official in each jurisdiction
where such qualification to do business is necessary except where the failure of
such Loan Party or GEM II to be so qualified would not have a Material Adverse
Effect;

 

(d)           UCC-1 financing statements and other documents and instruments
necessary to perfect the Administrative Agent’s security interest, for the
benefit of the Secured Parties, in the assets of GEM II;

 

(e)           the results of UCC searches (and the equivalent thereof in all
applicable foreign jurisdictions) and intellectual property searches with
respect to the Collateral being pledged by GEM II indicating no Liens other than
Permitted Liens and otherwise in form and substance satisfactory to the
Administrative Agent;

 

(f)            a favorable legal opinion addressed to the Lenders, the L/C
Issuer, and the Administrative Agent, of Edward J. Faneuil, Esq., counsel to the
Loan Parties and GEM II and Vinson & Elkins, counsel to the Loan Parties and GEM
II, in form and substance reasonably satisfactory to the Administrative Agent;
and

 

(g)           payment to the Administrative Agent for the account of the
Administrative Agent and the Lenders of the fees contemplated by the fee letter
dated as of the date hereof by and among the Borrowers and the Administrative
Agent.

 

§14.        Representations and Warranties.  Each of the Loan Parties hereby
repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this Eighth
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

21

--------------------------------------------------------------------------------


 

§15.        Ratification, Etc.  Except as expressly amended hereby, the Credit
Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this Eighth Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.  This Eighth Amendment shall constitute a
Loan Document.

 

§16.        No Waiver.  Nothing contained herein shall constitute a waiver of,
impair or otherwise affect any Obligations, any other obligation of the Loan
Parties or any rights of the Administrative Agent, the L/C Issuer, the Swing
Line Lender, the Syndication Agent, the Co-Documentation Agents or the Lenders
consequent thereon.

 

§17.        Counterparts.  This Eighth Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but which together shall
constitute one and the same instrument.

 

§18.        Governing Law.  THIS EIGHTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO CONFLICT OF LAWS).

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Eighth Amendment as a
document under seal as of the date first above written.

 

 

GLOBAL OPERATING LLC

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title:   Executive Vice President

 

 

 

 

GLOBAL COMPANIES LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title:   Executive Vice President

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title:   Executive Vice President

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title:   Executive Vice President

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title:   Executive Vice President

 

23

--------------------------------------------------------------------------------


 

 

GLP FINANCE CORP.

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

 

 

 

GLOBAL ENERGY MARKETING LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

 

 

 

GLOBAL ENERGY MARKETING II LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

 

 

 

ALLIANCE ENERGY LLC

 

By: Global Operating LLC, its sole member

 

By: Global Partners LP, its sole member

 

By: Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

 

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

 

 

 

GLOBAL GP LLC

 

 

 

 

By:

/s/ Charles A. Rudinsky

 

 

Title:   Executive Vice President and Chief Accounting Officer

 

24

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

By:

/s/ DeWayne D. Rosse

 

Name:

DeWayne D. Rosse

 

Title:

Agency Management Officer

 

25

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, Swing Line Lender and L/C Issuer

 

 

 

By:

/s/ Margaret Niekrash

 

Name:

Margaret Niekrash

 

Title:

Vice President

 

26

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Paul V. Phelan

 

Name:

Paul V. Phelan

 

Title:

Senior Vice President

 

27

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

By:

/s/ Daniel M. Grondin

 

Name:

Daniel M. Grondin

 

Title:

Senior Vice President

 

28

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

/s/ Matt Worstell

 

Name:

Matt Worstell

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Chad Clark

 

Name:

Chad Clark

 

Title:

Managing Director

 

29

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

By:

/s/ Johanna Minaya

 

Name:

Johanna Minaya

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Robert Reddington

 

Name:

Robert Reddington

 

Title:

Credit Documentation Manager

 

30

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Donald A. Wright

 

Name:

Donald A. Wright

 

Title:

Senior Vice President

 

31

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew L. Rosetti

 

Name:

Matthew L. Rosetti

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ A-C Mathiot

 

Name:

A-C Mathiot

 

Title:

Managing Director

 

32

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH, as a Lender

 

 

 

By:

/s/ Tim Hogebrug

 

Name:

Tim Hogebrug

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Gijs Vos

 

Name:

Gijs Vos

 

Title:

Executive Director

 

33

--------------------------------------------------------------------------------


 

 

SOVEREIGN BANK, N.A. as a Lender

 

 

 

By:

/s/ William Maag

 

Name:

William Maag

 

Title:

Senior Vice President

 

34

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Lender

 

 

 

By:

/s/ Mark Lvoff

 

Name:

Mark Lvoff

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michel Kermarrec

 

Name:

Michel Kermarrec

 

Title:

Vice President

 

35

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Keven D. Smith

 

Name:

Keven D. Smith

 

Title:

Senior Vice President

 

36

--------------------------------------------------------------------------------


 

 

TORONTO DOMINION (NEW YORK) LLC, as a Lender

 

 

 

By:

/s/ Debbi L. Brito

 

Name:

Debbi L. Brito

 

Title:

Authorized Signatory

 

37

--------------------------------------------------------------------------------


 

 

RB INTERNATIONAL FINANCE (USA) LLC, as a Lender

 

 

 

By:

/s/ Pearl Geffers

 

Name:

Pearl Geffers

 

Title:

First Vice President

 

 

 

 

 

 

 

By:

/s/ Katrin Lange-Hornby

 

Name:

Katrin Lange-Hornby

 

Title:

Vice President

 

38

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, FSB, as a Lender

 

 

 

By:

/s/ Alexander L. Rody

 

Name:

Alexander L. Rody

 

Title:

Senior Vice President

 

39

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

40

--------------------------------------------------------------------------------


 

 

WEBSTER BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Carol Carver

 

Name:

Carol Carver

 

Title:

Vice President

 

41

--------------------------------------------------------------------------------


 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

By:

/s/ Carla Gray

 

Name:

Carla Gray

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ David Pershad

 

Name:

David Pershad

 

Title:

Managing Director

 

42

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC., as a Lender

 

 

 

By:

/s/ Kevin Utsey

 

Name:

Kevin Utsey

 

Title:

Director

 

43

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

 

 

 

By:

/s/ Shuji Yabe

 

Name:

Shuji Yabe

 

Title:

Managing Director

 

44

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Chris Chapman

 

Name:

Chris Chapman

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Juan J. Mejia

 

Name:

Juan J. Mejia

 

Title:

Director

 

45

--------------------------------------------------------------------------------


 

 

TD BANK, N.A., as a Lender

 

 

 

 

By:

/s/ David Perlman

 

Name:

David Perlman

 

Title:

Senior Vice President

 

46

--------------------------------------------------------------------------------


 

 

PEOPLE’S UNITED BANK, as a Lender

 

 

 

By:

/s/ Matthew Leighton

 

Name:

Matthew Leighton

 

Title:

Vice President

 

47

--------------------------------------------------------------------------------


 

 

THE HUNTINGTON NATIONAL BANK, as a Lender

 

 

 

By:

/s/ Jared Shaner

 

Name:

Jared Shaner

 

Title:

Authorized Signatory

 

48

--------------------------------------------------------------------------------


 

 

BLUE HILLS BANK, as a Lender

 

 

 

 

By:

/s/ Kelley Keefe

 

Name:

Kelley Keefe

 

Title:

Vice President

 

49

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Chan K. Park

 

Name:

Chan K. Park

 

Title:

Managing Director

 

50

--------------------------------------------------------------------------------


 

 

FIRST NIAGARA BANK, N.A. as a Lender

 

 

 

By:

/s/ Robert Dellatorre

 

Name:

Robert Dellatorre

 

Title:

Vice President

 

51

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Eighth Amendment as of November 14, 2012, and agrees
that each of (a) the Amended and Restated Guaranty dated as of May 14, 2010 (as
amended and in effect from time to time, the “Original Guaranty”) from each of
Global Partners LP and Global GP LLC and (b) the Guaranty dated as of March 1,
2012 (as amended and in effect from time to time, the “Alliance Guaranty”) from
each of Alliance Retail LLC and Bursaw Oil LLC remains in full force and effect,
and each of the Guarantors confirms and ratifies all of its obligations
thereunder and under each of the other Loan Documents to which such Guarantor is
a party. Notwithstanding anything to the contrary contained herein, the parties
thereto hereby acknowledge, agree and confirm that as of the date hereof, each
of the Original Guaranty and the Alliance Guaranty remains in full force and
effect.

 

 

GLOBAL PARTNERS LP

 

By: Global GP LLC, its general partner

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

ALLIANCE RETAIL LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

 

 

 

BURSAW OIL LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Title: Executive Vice President

 

52

--------------------------------------------------------------------------------